Citation Nr: 1719178	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991; and had a period of active duty for training (ACDUTRA) from November 1986 to March 1987 in the U.S. Army Reserves. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability.  The Veteran timely appealed.

In September 2014, the Veteran and her husband testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In a July 2015 decision, the Board, in pertinent part, denied service connection for a bilateral hearing loss disability.

The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Partial Vacatur and Remand, the parties moved to vacate that portion of the Board decision that denied entitlement to service connection for a bilateral hearing loss disability, and to remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In September 2016, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, in September 2016, the RO implemented the Board's decision to grant service connection for tinnitus; and assigned an initial 10 percent evaluation, effective September 29, 2011.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the grant of service connection has resolved that matter, and it is no longer before the Board.

The issues of service connection for irritable bowel syndrome, for chronic fatigue, and for fibromyalgia have been raised by the record on VA Form 21-526EZ submitted by the Veteran in April 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Bilateral sensorineural hearing loss is due to the Veteran's exposure to hazardous noise levels consistent with her duties in Desert Storm as a fuel driver and when a mortar exploded near her during active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a November 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to her claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that she was routinely exposed to hazardous noise while serving in Desert Storm as a fuel driver and a mortar went off by her.  She reported that the vehicle hit a "toe topper mine", which blew off the entire inside dual tire.  Her DD Form 214 reflects a military occupational specialty in motor transportation, and service in Southwest Asia from January 1991 to May 1991.  Her personnel records reflect a "Valorous Unit Award" for service in February 1991.  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service in support of Operation Desert Shield/Desert Storm.  38 C.F.R. § 3.303.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Army Reserve records reveal that, on a "Report of Medical History" completed by the Veteran in October 1986, she checked "no" in response to whether she ever had or now had hearing loss.  An audiogram in October 1986 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20
LEFT
0
0
5
5
5

On a "Report of Medical History" completed by the Veteran in May 1990, she checked "don't know" in response to whether she ever had or now had hearing loss.  An audiogram in May 1990 revealed pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
20
LEFT
5
5
10
5
20

Service treatment records reveal that, on a "Report of Medical History" completed by the Veteran one month prior to her release from active duty in April 1991, she checked "no" in response to whether she ever had or now had hearing loss.  Records at the time reveal that the Veteran's hearing loss profile was H1; she was routinely exposed to hazardous noise, and earplugs had been issued.  An audiogram in April 1991 revealed pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20
LEFT
0
0
5
5
5

VA records show that the Veteran denied having hearing loss in February 2004.  In November 2005, she reported suffering from ringing in her ears for quite some time; and was unsure whether the ringing affected her hearing.  

VA records show that the Veteran first complained of losing her hearing in June 2011, especially when there was a lot of noise.  She reported trouble hearing certain voices, and her hearing was worse in a crowded situation.  She was referred for an audiology consultation.  

During a July 2011 audiology consultation, the Veteran reported that her hearing loss began in active service when a mortar went off by her while serving in Desert Storm; and reported having progressive bilateral hearing loss for the past twenty years.  She denied any hazardous noise exposure in civilian jobs or leisure activities.  Testing results revealed a mild-to-moderate sensorineural hearing loss in each ear.  The audiologist noted that the Veteran would benefit from hearing aids not only to help her hear better, but also possibly to help mask the tinnitus.  Records show that hearing aids were issued in August 2011.

During a January 2012 VA examination, the Veteran described a hearing loss since active service; and reported difficulty in conversation, especially around noise.  She often asked for repetition.  Audiometric testing in January 2012 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
50
LEFT
20
25
40
50
50

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis in January 2012 was bilateral sensorineural hearing loss.

The January 2012 examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of an event during active service.  In support of the opinion, the examiner reasoned that the Veteran's hearing was normal at the separation examination, and that no threshold shift was noted at either ear.

During a February 2014 VA examination, the Veteran reported difficulty hearing her daughter; and reported difficulty hearing conversations in the presence of background noise.  She frequently asked others to repeat themselves, and had more difficulty when the speaker was not facing her.  The Veteran also reported a history of military noise exposure from truck driving and hauling fuel to the front lines; and from tanks, mortar explosions, gun ranges for qualification, grenade launchers, and machine guns in basic training.  Audiometric testing in February 2014 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
55
45
LEFT
20
25
50
55
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Again, the diagnosis was sensorineural hearing loss in each ear; however, no etiology opinion was provided.

In October 2014, the Veteran's husband testified that the Veteran's hearing loss came from being in Desert Storm without hearing protection all the time; and that the Veteran now had hearing loss.

Following the Board's prior remand in September 2016, another VA audiologist reviewed the Veteran's medical records in January 2017; and opined that the Veteran's hearing loss was less likely than not incurred in or caused by in-service injury, event, or illness.  In support of the opinion, the audiologist reasoned that the Veteran's hearing was within normal limits in both ears in 1986; and that no significant changes were noted from the 1986 examination and the 1990 examination.  The Veteran's hearing was again shown to be within normal limits in 1990 prior to entering active service; and that an examination at discharge in 1991 showed hearing within normal limits with no significant decrease in hearing from the entrance examination.

In this regard, the audiologist referenced a 2005 Institute of Medicine study which found insufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime.  The audiologist then concluded that it is unlikely that a delayed onset of hearing loss occurred. 

The January 2017 audiologist also considered the Veteran's assertion that she began having hearing loss during active service, but found that the current standard for measuring hearing loss was an audiogram, which showed normal hearing throughout her active service and no evidence of a hearing loss within one year of active service.  The audiologist did acknowledge that there may be some subclinical changes in the auditory system as a result of noise exposure, even in the absence of permanent threshold shifts.  Nevertheless, the audiologist opined that it is less likely as not that the Veteran's hearing loss in either ear was caused by or a result of her military noise exposure.

In this regard, the Board notes that military noise exposure has been conceded in this case.  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds the Veteran's lay statements to be credible for purposes of establishing incidents of acoustic trauma in active service.  As detailed above, the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layperson, is competent to proclaim that she was exposed to acoustic trauma in active service when a mortar exploded near her.  Here, the Veteran is competent to report what occurred in service because her statements regard her first-hand knowledge of a factual matter.  She also reported hearing difficulties after active service.  This is further corroborated by her husband's testimony, and by the January 2017 audiologist.

As noted, the Veteran reported being exposed to loud noise during active service, including when a mortar exploded near her.  Given the circumstances of the Veteran's duties in service, the Board finds that she likely was exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 C.F.R. § 3.303.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the January 2017 audiologist acknowledges that there may be some subclinical changes in the auditory system as a result of noise exposure, while noting that an audiogram is used to measure hearing loss for VA rating purposes.  The Board notes that, for purposes of service connection, the Veteran's sensorineural hearing loss is considered chronic under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system; and the Veteran's statements as to longstanding hearing problems post-service have significant probative value.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  It appears, however, that the January 2017 audiologist has not considered the Veteran's July 2011 statement of having progressive hearing problems for the past twenty years.  Rather, an adverse opinion as to causation was based on the normal findings in active service and no significant changes at any frequency at either ear within the first post-service year.  Hence, this is an invalid premise or rationale for the opinion; and the January 2017 opinion has minimum probative value.  

In essence, the evidence reveals that the Veteran's most significant exposure to acoustic trauma occurred during active service, which is consistent with the Veteran's testimony.  Accordingly, as the Veteran was exposed to acoustic trauma in active service and there is lay evidence of longstanding difficulty hearing after her discharge, as well as a current diagnosis of bilateral sensorineural hearing loss, service connection is warranted.  

The Board finds that bilateral sensorineural hearing loss had its onset in active service.  


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


